Citation Nr: 1331606	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  09-37 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 

INTRODUCTION

The Veteran had active military service from February 1979 to December 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently returned to the RO in Houston, Texas.  

In his October 2009 substantive appeal, the Veteran requested a hearing before a member of the Board at the local VA RO.  In a September 2012 written statement, the Veteran withdrew the request for a Board hearing.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file. 


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating his desire to withdraw all the issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  The record shows that the Veteran filed a timely notice of disagreement with the June 2008 denial of the issues of entitlement to service connection for hepatitis C, residuals of a stroke, a cervical spine disability, and a psychiatric disability.  He perfected his appeal with the submission of a timely substantive appeal following the issuance of the statement of the case.

A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  A review of the record shows that, in a written statement received in August 2013, the Board was notified that the Veteran wanted to withdraw his appeal with respect to the issues of entitlement to service connection for hepatitis C, residuals of a stroke, a cervical spine disability, and a psychiatric disability.  

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal.  Accordingly, the Board does not have jurisdiction to decide the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


